Citation Nr: 0112828	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  99-14 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for ankylosing spondylitis 
as secondary to service connected psychophysiologic 
musculoskeletal reaction with degenerative arthritis and 
spondylosis L4-L5.  

Evaluation of psychophysiologic musculoskeletal reaction with 
degenerative arthritis and spondylosis L4-L5, rated as 50 
percent disabling.  

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability.  


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from June 1952 to May 1956.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) at St. Petersburg, Florida.  


FINDINGS OF FACT

1.  Ankylosing spondylitis is not shown to have been present 
during or until many years following active service, nor is 
it shown to have been aggravated or worsened by service 
connected psychophysiologic musculoskeletal reaction with 
degenerative arthritis and spondylosis L4-L5, nor is it shown 
to have been caused by psychophysiologic musculoskeletal 
reaction with degenerative arthritis and spondylosis L4-L5.  

2.  Degenerative arthritis and spondylosis at L4-L5 is 
productive of severe limitation of motion of the lumbar 
spine. 

3..Psychophysiologic musculoskeletal reaction is not shown to 
be productive of more than considerable social and industrial 
impairment, nor manifested by more than occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships.  

4.  The veteran is shown to have attained a doctoral degree, 
to have worked as a professor and a researcher, and to have 
last worked full time in 1987.  

5.  The veteran's service-connected disabilities prevent the 
veteran from securing and following substantially gainful 
employment compatible with his education and occupational 
experience.  


CONCLUSIONS OF LAW

1.  Ankylosing spondylitis was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred in such service, nor is it proximately due to, the 
result of, or aggravated by service connected 
psychophysiologic musculoskeletal reaction with degenerative 
arthritis and spondylosis L4-L5.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309, 3.310 (2000).  

2.  Psychophysiologic musculoskeletal reaction, currently 
anxiety neurosis, is no more than 50 percent disabling.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Codes 9421-9425 (2000)

3.  Degenerative arthritis and spondylosis L4-L5 is 40 
percent disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, Diagnostic 
Code 5292 (2000).  

4.  A total rating based on individual unemployability due to 
service connected disability is warranted.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A report dated in May 1968 from the Hundley Orthopedic Clinic 
reflects the veteran's complaints that his back pain was 
getting worse.  Limited range of motion of the cervical spine 
with localized pain was detailed.  There was pain to 
percussion of the lower lumbar spine.  The diagnoses were 
gout, rheumatoid arthritis and spondylolisthesis of L4 with 
degenerative disc disease at this level.  

In September 1968, Robert A. Heebner, M.D. concurred with the 
May 1968 diagnoses and expressed that the veteran could not 
work as a public school teacher because of a lumbar spine 
injury incurred while he was on active duty.  

The veteran was hospitalized by VA in November 1968 for 
observation and evaluation with respect to low back pain.  
Spine X-rays showed osteoporosis, spondylolisthesis, and 
degenerative changes.  The final diagnoses were 
psychophysiologic musculoskeletal reaction, degenerative 
arthritis with advanced spondylosis, and spondylolisthesis, 
L4-5.  

On a VA examination in August 1990, history was recorded of 
the inservice injury.  He stated that he had had pain and 
restricted motion since that time.  He walked with a slow-
paced gait, slightly flexed at the lumbar spine.  The range 
of motion of the lumbar spine was very limited, with forward 
flexion to less than 10 degrees, and extension, lateral 
flexion and rotation to 5 degrees or less, respectively.  
Lumbar spine X-rays showed intervertebral disc space 
narrowing at almost all levels to some degree, retrolisthesis 
at L4-5, numerous relatively vertical bridging osteophytes 
along all vertebral levels, fused-appearing facet joints with 
a flowing bony mass, marked irregularity and bony effusion of 
the sacroiliac joints.  The impression on the X-ray 
examination report was most compatible with ankylosing 
spondylitis of the lumbosacral spine.  The final impression 
was that L4-5 spondylolisthesis possibly related to the 
inservice back injury and radiographic/physical examination 
evidence of an ankylosed spine most likely not related to the 
inservice back injury.  

Social Security Administration records show that the veteran 
was awarded disability retirement benefits in November 1991.  
The Social Security Award report dated in November 1991 
indicated that a psychological evaluation of the veteran in 
November 1990 showed that the veteran was intense, 
preoccupied, pedantic in his ramblings and spontaneous 
recitation of multiple somatic complaints, and somewhat 
narcissistic in his description of his past and current 
accomplishments.  His anxiety and depression, although not 
severe, adversely affected his pain response.  A consulting 
physician stated that the veteran was anxious and overly 
concerned about his physical condition.  This physician 
warned against any heavy physical labor requiring repeated 
bending or lifting of heavy loads.  

On a VA examination in November 1995, the veteran complained 
of low back pain.  He reportedly was bright, alert, awake, 
and fully oriented with markedly diminished lordosis, 
paraspinal spasm and decreased range of motion primarily in 
backward extension and lateral bending.  Forward flexion of 
the lumbar spine was to 4 degrees.  X-rays showed decreased 
disc height throughout the lumbar spine with fusion over 
multiple levels.  There were flowing syndesmophytes 
throughout the lumbar spine with loss of disc space, L1-2.  

On a VA psychiatric examination in November 1995, it was 
noted that the veteran had not had a full time job since 1987 
when he lost his job at a community college.  Since then he 
had two part-time jobs working with a retarded citizens' 
association and a county school board in adult education 
teaching one day a week.  He complained of serial insomnia 
due to pain, with an average of 4 hours sleep a night, and 
feeling sleepy and drowsy all day.  He claimed that this 
affected his ability to work.  He felt highly anxious and 
stressful.  The mental status examination showed that he was 
appropriately dressed and hygienically clean, fairly 
cooperative and compliant.  His mood was stable.  Affect was 
appropriate.  There was no evidence of auditory or visual 
hallucinations, perceptual deficit or a psychosis.  Cognitive 
functions of orientation, memory, and abstract thinking were 
intact.  He denied being suicidal or homicidal.  The 
impression was that he had a prior diagnosis of adjustment 
reaction.  It was recorded that, since the symptoms had gone 
on for five years, the diagnosis needed to be upgraded to 
chronic anxiety neurosis secondary to physical and financial 
problems.  

In October 1996, the veteran's supervisor at a community 
college from June 1980 to June 1987 stated that the rules 
governing the veteran's work days were somewhat relaxed for 
most of those years and he was allowed to leave early in the 
afternoons because, as a disabled veteran with serious back 
problems he had trouble in classes standing for any length of 
time and typically was exhausted by the end of the workday, 
and it was understood that the veteran was involved in 
research projects for a sheriff's department and for a 
criminal justice association that could be accomplished at 
his home as well as the college.  The veteran's physical 
problems reportedly affected his temperament and efficiency 
on the job.  

A February 1997 X-ray report by VA showed lumbar spine 
osteophytes, calcification, spondylolisthesis of L4-L5 and 
fusion of the posterior elements as well as the anterior 
spinal ligament.  The impressions were ankylosing spondylitis 
and spondylolisthesis at L4-5 that was likely stable 
secondary to fusion.  

On a VA examination in February 1997, history was recorded of 
inservice low back injury with chronic low back pain.  The 
veteran complained of worsening low back stiffness and 
difficulty bending over to any great extent.  There was a 
palpable bony mass continuous throughout his spinous 
processes of the lumbar and thoracic spine.  Range of motion 
was markedly impaired.  All flexion was in his hips.  He 
essentially had no flexion in his lumbar spine, and 
essentially no extension as well.  Gait was termed normal.  
The diagnosis was ankylosing spondylitis with severe 
limitation of motion of the lumbar spine and mild low back 
pain with a radiographic appearance consistent with 
ankylosing spondylitis.  

The VA examination in February 1997 also reflected the 
veteran's statements that he had been unable to hold down a 
full time job for 10 years and had only been able to hold 
temporary jobs for short periods of time.  He complained that 
he had been unable to work secondary to his spinal condition 
and nervous condition.  He reportedly averaged four hours of 
sleep.  He described his psychological disorder as worse, 
resulting in an irritable mental state.  He related that he 
was not as alert due to lack of sleep.  His spinal condition 
reportedly inhibited his ability to stand for any period of 
time as well as walk and be mobile.  

On a VA psychiatric examination in February 1997, the veteran 
was described as happily married.  He was unemployed.  He 
denied psychiatric care since his last examination, which 
reportedly had been in 1990.  He denied any suicide attempts.  
He reportedly was being treated for back pain, the inability 
to sleep more than 4 hours at night, and feeling drowsy and 
nervous all day.  The mental status evaluation showed that he 
was appropriately dressed.  There was no evidence of auditory 
or visual hallucinations or a psychosis noted.  Cognition for 
orientation, memory, and abstract thinking was termed fairly 
intact.  He denied any suicidal or homicidal thinking.  The 
impression was anxiety neurosis with mild depression 
secondary to physical problems.  He was termed competent.  
The global assessment of functioning was 70 from his 
psychiatric condition alone.  

On VA magnetic resonance imaging of the lumbar spine in July 
1998, there were postoperative changes in the soft tissues 
posterior to the L4-5 disc level, Grade I anterolisthesis of 
L4 on L5, and bilateral facet joint disease which caused 
foraminal stenosis.  The impression was narrowed neural 
foramina at L4-5 secondary to spondylolisthesis and facet 
joint disease.  

Michael T. Liuzzo, D.C., reported in August 1998 that the 
veteran had complete bony fixation of the spine at a 
favorable angle and moderate intervertebral disc syndrome.  
These disabilities reportedly made the veteran totally 
unemployable.  

In October 1998, the VA sent out X-rays reports of the 
veteran's lumbar spine as well as the report of magnetic 
resonance imaging study for interpretation by A. E. Katz, 
M.D.  There also was a report of X-ray examination of the 
lumbar spine by VA dated in August 1990.  Dr. Katz described 
ligament calcification, osteoporosis, L4-5 displacement, and 
L4-S1 disc space narrowing.  As to a specific question of 
whether there were any clinical or laboratory signs to 
suggest ankylosing spondylitis, Dr. Katz stated that the 
magnetic resonance imaging of the lumbar spine in July 1998 
was consistent with the lumbar spine X-rays but was negative 
for herniated disc and, other than the forward displacement 
of L4 relative to L5, was negative for significant spinal 
canal compromise.  

On a VA examination in November 1998, the veteran complained 
of chronic anxiety and a mildly depressed mood, ongoing for 
eleven years.  He felt that his anxiety and depression mainly 
resulted from chronic insomnia of not more than 5 hours of 
sleep nightly.  He felt that he was unable to concentrate on 
days after severe episodes of insomnia.  His insomnia and 
anxiety appeared to correlate roughly to exacerbations of 
lower back pain.  He reportedly had many legitimate worries, 
mostly relating to finances. He denied feelings of 
hopelessness, suicidal ideas, anhedonia, neurovegetative 
symptoms other than insomnia, excessive guilt, a history of 
paranoid ideation, or Schneiderian first rank symptoms.  He 
reportedly had no history of manic symptoms, obsessions, 
compulsions, or intrusive memories.  He denied history of 
reexperiencing phenomenon.  He was under no psychiatric 
treatment and had had no psychiatric admissions and no 
history of suicide attempts.   Multiple medical problems were 
noted.  He lived with his wife of 28 years and a 14-year old 
daughter.  He stated that he had become too anxious to 
function and to get any sleep while attempting to maintain 
jobs in the past.  He reported having a Ph.D. in criminology.  

On a VA mental status evaluation in November 1998, the 
veteran presented with normal hygiene and dress.  He was calm 
and cooperative.  There was no evidence of psychomotor 
agitation or retardation.  He reported a dysthymic and 
anxious mood.  He had a full range of affect that was 
appropriate to mood.  His thinking was logical and goal-
oriented without looseness of association or flight of ideas.  
He denied suicidal or homicidal ideas and auditory or visual 
hallucinations.  His judgment and insight were good.  He was 
alert and oriented to person, place, time and situation.  
Immediate, recent and long-term memory was grossly intact.  
His ability to attend, concentrate, comprehend, and think 
abstractly were all grossly intact.  Anxiety disorder was 
assessed.  The global assessment of functioning was 50.  He 
reportedly continued to demonstrate symptoms of an anxiety 
disorder that appeared to relate to his chronic low back 
pain.  

The VA examination in November 1998 also reflected a medical 
history of an inservice back injury.  The physical 
examination showed that he walked with a slow gait.  There 
was decreased range of motion of the back due to ankylosing 
spondylitis.  The diagnoses were ankylosing spondylitis, 
bilateral shoulder rotator cuff tendinitis, impingement, and 
acromioclavicular joint arthritis.  The examiner stated that 
"this" was not related to military involvement but was part 
of the aging process.  The veteran was quite disabled due to 
ankylosing spondylitis in his back.  

Additional VA examination records dated in November 1998 show 
lumbar spine motion that was severely limited, with forward 
flexion to 10 degrees, minimal extension, rotation to 5-10 
degrees, and lateral flexion to 5 degrees.  There was 
decreased sensation in a stocking distribution of the lower 
extremities.  X-ray films of the lumbar spine were consistent 
with ankylosing spondylitis with no evidence of 
pseudoarthrosis.  The examiner's impression was that the 
veteran's pain appeared to be myofascial in nature and his 
sensory deficit was likely due to diabetic neuropathy.  He 
would have obvious difficulties with any type of manual 
labor, which required a great deal of lifting or any type of 
bending whatsoever.  He would be more suited for some type of 
desk labor.  He had a picture consistent with ankylosing 
spondylitis which in general was thought to arise 
spontaneously and there was felt to be a genetic component.  
As to whether or not it was aggravated by the inservice back 
injury, this reportedly was possible but it was stated that 
patients do develop ankylosing spondylitis without any 
precipitating injury whatsoever.  

Information on forms of record also show that the veteran 
completed a doctoral degree in education, has worked as a 
college professor, and was last gainfully employed full time 
in April 1987.  He was born in June 1927.  He has been 
awarded Social Security disability benefits.  

Service connection has been granted for a psychophysiologic 
musculoskeletal reaction with degenerative arthritis and 
spondylosis, L4-5, rated as 50 percent disabling.  

Secondary Service Connection For Ankylosing Spondylitis

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (a) (2000).  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  However, an appellant's own 
conclusion, stated in support of his claim, that his present 
disability is secondary to his service-connected disability 
is not competent evidence as to the issue of medical 
causation.  The evidence that a current injury is connected 
to a service- connected disability must come from a physician 
or other trained medical source.  Grivois v. Brown, 6 Vet. 
App. 136 (1994).

Further, any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service- 
connected condition, shall be compensated.  Thus when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  This is clearly 
a question of the interaction of disabilities and presents a 
medical question requiring evidence from a trained medical 
source.  Grottveit, 5 Vet. App. at 93.  

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.  

It is neither claimed nor shown in this case that ankylosing 
spondylitis was present during or until many years following 
active service.  Thus, direct or presumptive service 
connection for this disability is inapplicable in this case.  

Ankylosing spondylitis was first shown by the medical 
evidence of record in May 1968 on the report from the Hundley 
Orthopedic Clinic.  This was not medically attributed 
etiologically or by way of aggravation to the service 
connected aspects of lumbar spine dysfunction; namely, 
degenerative arthritis and spondylosis L4-5.  While Dr. 
Heebner described employment problems of the veteran as 
caused by his low back injury during active service, this was 
not associated with any specific physical finding.  Dr. 
Heebner's concurrence with the May 1968 diagnoses supports 
different lumbar spine disabilities that were not medically 
related to the inservice injury, or to each other.  The 
August 1990 examination showed that ankylosing spondylitis of 
the lumbosacral spine was most likely not related to the 
inservice back injury.  There has been no medical evidence of 
any aggravation of ankylosing spondylitis by the service 
connected psychophysiologic musculoskeletal reaction with 
degenerative arthritis and spondylosis L4-5.  

The examiner's opinion in November 1998 also indicates the 
absence of any cause and effect, or aggravation, between the 
service connected disorder and ankylosing spondylitis.  While 
it is possible that ankylosing spondylitis was aggravated by 
the inservice back injury, the complete medical evidence 
preponderates against such a possibility.  Ankylosing 
spondylitis was not shown to be present until about 1968, 
more than 10 years following active service during which the 
injury occurred.  The examiner stated that the causes of 
ankylosing spondylitis lie in spontaneous development and 
genetics.  It was also noted that ankylosing spondylitis 
arises in the absence of any precipitating injury.  There is 
no medical evidence or opinion of record that supports any 
nexus between ankylosing spondylitis and the inservice back 
injury or service connected psychophysiologic musculoskeletal 
reaction with degenerative arthritis and spondylosis L4-5, or 
that ankylosing spondylitis was aggravated or worsened in any 
way by service connected psychophysiologic musculoskeletal 
reaction with degenerative arthritis and spondylosis L4-5.  

The record also contains a statement from a chiropractor.  
The 1998 statement does not address any relationship between 
the service-connected disease or injury and the ankylosing 
spondylitis.

The Board concludes that the preponderance of the evidence is 
against the claim that ankylosing spondylitis is secondary to 
service connected psychophysiologic musculoskeletal reaction 
with degenerative arthritis and spondylosis L4-5.  

Evaluation Of Psychophysiologic Musculoskeletal Reaction
With Degenerative Arthritis & Spondylosis L4-5

The evidence of record establishes that the veteran has been 
granted service connection for a psychiatric disorder, 
psychophysiologic musculoskeletal reaction.  Generally, when 
there is a single disability involving a physical disorder 
and a psychiatric disorder a single evaluation is assigned.  
In this case, it can no longer be stated that there is a 
single disability representing both a physical and 
psychiatric condition.  In fact, recent examinations have not 
diagnosed a psychophysiologic condition.  The examiner in 
1998 noted that there was an anxiety disorder and that the 
anxiety disorder was related to the back pain.  This 
assessment is similar to the November 1995 determination that 
the diagnosis needed to be upgraded to chronic anxiety 
neurosis secondary to physical and financial problems.  
Therefore, the Board concludes that there are two service-
connected disability pictures and that separate evaluations 
are warranted.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2000); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Lumbar Spine

The veteran is service connected for degenerative arthritis 
and spondylosis at L4-L5.  It is clear that the overwhelming 
majority of the veteran's symptoms have been attributed to 
ankylosing spondylitis.  However, M21-1Part VI states bear 
"in mind that a change of diagnosis among the various types 
of arthritis, particularly if joint disease has been 
recognized as service connected for several years, has no 
significant bearing on the question of service connection.  
In older individuals, the effects of more than one type of 
the disease may coexist and differential diagnosis may be 
difficult."  The Board shall not remand this case in order 
to obtain an examination that adequately details the extent 
of lumbar impairment due to the service-connected 
degenerative arthritis and spondylosis at L4-L5 as 
distinguished from the ankylosing spondylitis.  Therefore, to 
the extent that there is severe limitation of motion of the 
lumbar spine, a 40 percent evaluation, the maximum grant, is 
established for the service connected disability.  This does 
not mean that service connection is granted for the 
ankylosing spondylitis, it specifically does not.  However, 
to the extent that there is limitation of motion of the 
lumbar spine, the Board does not attempt to distinguish the 
manifestations at this level to the extent that there is 
limited motion. 

The Board must address the 1998 statement of M. I. Liuzzo, 
D.C. to the effect that the veteran should be rated 68 
percent.  His opinion is remarkable in his failure to 
identify all the diagnoses involving the lumbar spine.  He 
states that there is favorable angle ankylosis without 
identifying why and fails to correctly read the rating 
schedule.  He fails to note that service connection is 
limited to the lumbar area and that his selection of a 
diagnostic code is incorrect.  Although we consider his 
opinion and his observations, his opinion as to which 
diagnostic codes should be selected are of little value.  
Therefore, even if we accept that there is favorable angle 
ankylosis of the lumbar spine, the evaluation would warrant 
no more than a 40 percent evaluation.  To the extent that the 
chiropractor opines that a separate 20 percent evaluation 
should be granted for disc syndrome, his opinion violates the 
rule against pyramiding.  38 C.F.R. § 4.14 (2000); VAOPGCPREC 
36-97.   

Psychiatric Disorder

Before November 7, 1996, the VA Schedule for Rating 
Disabilities read as follows:

General Rating Formula for Psychoneurotic Disorders:

100%: The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic, 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to obtain 
or retain employment.  

70%: Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  

50%: Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  

38 C.F.R. § 4.132, Diagnostic Code 9511.

Unlike certain physical disorders that have clear-cut 
manifestations that either meet or do not meet the schedular 
criteria, the evaluation of psychiatric disorders involves a 
significant degree of judgment.  Impairment of social 
adaptability, in itself, the history and complaints provided 
by the veteran, or the characterization of the severity of 
impairment by an examiner or treating physician is not 
determinative.  It must be shown that industrial impairment 
is the result of actual manifestations of the service- 
connected psychiatric disorder.  The severity of a 
psychiatric disability is based upon actual symptomatology, 
as it affects social and industrial adaptability.  Social 
inadaptability is to be evaluated only as it affects 
industrial adaptability.  Two of the most important 
determinants of disability are time lost from gainful 
employment and decrease in work efficiency.  38 C.F.R. §§ 
4.126, 4.129, 4.130 (1996).  

On and after November 7, 1996, the VA Schedule for Rating 
Disabilities was amended.  The pertinent provision now reads 
as follows:

General Rating Formula for Psychoneurotic Disorders:

100%: Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

70%: Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50%: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  

38 C.F.R. § 4.130, Diagnostic Codes 9421-9425.  

The veteran is entitled to have his claim evaluated under 
both the new and old criteria, and have to criteria most 
favorable to his claim applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Therefore, both the new and the old 
psychiatric rating criteria will be considered.  However, 
neither is more favorable to the claim.  

On the VA examination in 1995, he showed insomnia, anxiety, 
but stress but virtually no objective mental status 
dysfunction.  In 1997, his symptoms were sleep difficulties, 
irritability, and depression to a mild extent, with a global 
assessment of functioning at 70.  In 1998, chronic anxiety 
and mild depression were indicated.  Insomnia impacted on his 
ability to concentrate.  While he reported a dysthymic and 
anxious mood, the objective findings on mental status 
evaluation were minimal, at the worst.  The global assessment 
of functioning was at 50.  Anxiety predominated in his mental 
disability picture.  

On the basis of the complete findings, it is not shown that 
his mental dysfunction has resulted in more than considerable 
social and industrial impairment.  He does not show severe 
symptoms, especially in reference to the objective mental 
status findings, or such symptomatology as suicidal ideation, 
obsessional rituals, illogical speech, panic, impaired 
impulse control, spatial disorientation, and/or self-neglect 
in appearance or hygiene impacting on his occupational and 
social function so as to qualify for a higher disability 
evaluation of 70 percent disabling.  Although the global 
assessment of functioning does not fit neatly into the rating 
criteria, the global assessment of functioning is evidence, 
which the Court has noted the importance of in evaluating 
mental disorders.  Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The global assessment of functioning is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994).  A global assessment of 
functioning score of 41-50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See Richard v. Brown, 9 Vet. App. 266 
(1996).  A global assessment of functioning score which falls 
into the range of 51-60 is defined as "Moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Id.  A global 
assessment of functioning which falls in the range of 61-70 
is defined as "Some mild symptoms (e.g. depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household) but generally functioning pretty well, has 
some meaningful interpersonal relationships."  

It is clear that there is impairment and the extent of 
impairment has been interpreted differently.  In 1997, the 
GAF was 70.  This GAF would reflect little impairment and 
would not justify the current 50 percent evaluation.  The GAF 
of 50 appears to be more accurate.  However, the actual 
manifestations described by the examiners do not warrant a 
higher evaluation under either the old or new criteria.  In 
reaching this determination, the examiner who determined that 
there was a more severe degree of impairment established that 
there was normal hygiene and dress and that he had intact 
memory concentration and comprehension.  He had a full range 
of affect.  He denied suicidal ideas and hopelessness.  He 
maintained a family and was in a long-term relationship.  To 
this extent, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  

Total Compensation Rating For Individual Unemployability

Total disability will be considered to exist where there is 
present any impairment of mind and body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2000).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that the veteran meets the schedular 
requirements.  If there is only one service-connected 
disability, this disability should be rated at 60 percent or 
more, if there are two or more disabilities, at least one 
should be rated at 40 percent or more with sufficient 
additional service-connected disability to bring the 
combination to 70 percent or more.  The existence of 
nonservice-connected disabilities will be disregarded if the 
above stated percentage requirements are met and the 
veteran's service-connected disabilities render him incapable 
of substantial gainful employment.  38 C.F.R. § 4.16(a) 
(2000).  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disability shall be rated totally disabled.  Total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2000).  

The established VA policy is that all veterans who are unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled under 38 C.F.R. § 4.16(b).  Total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340.  

A total rating for compensation may be assigned where the 
schedular ratings or rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  The veteran's work history and educational 
background are also given consideration.  The authorizing 
statutory provisions permit a combination of objective and 
subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  

The Board recognizes that an ability to work only a few hours 
a day or only sporadically is not substantially gainful 
employment.  Substantially gainful employment is "that which 
is ordinarily followed by the non-disabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).  The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.  Moore, 1 
Vet. App. at 358.  

In this case, the veteran is now separately rated for 
degenerative arthritis and spondylosis at the lumbar level 
and anxiety disorder.  He meets the schedular criteria for a 
total rating for compensation on the basis of individual 
unemployabilty.  The veteran's service-connected lumbar 
disorder has been determined to limit the veteran's ability 
to engage if physical labor.  According to the most recent 
GAF, the psychiatric disorder results in serious symptoms 
which may include an inability to keep a job.  Based on the 
record, the combination of manifestations renders this 
veteran unemployable due to service-connected disability.


Duty To Assist Considerations

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The veteran was 
notified in the April 1996 and February 1999 rating decisions 
that there was no evidence showing that ankylosing 
spondylitis was causally related to his service connected 
psychophysiologic musculoskeletal reaction with degenerative 
arthritis and spondylosis L4-5, that the manifestations, 
predominantly mental, of his service connected 
psychophysiologic musculoskeletal reaction with degenerative 
arthritis and spondylosis L4-5 did not meet the criteria of a 
disability evaluation in excess of 50 percent, and that his 
service connected psychophysiologic musculoskeletal reaction 
with degenerative arthritis and spondylosis L4-5, in and of 
itself, was not productive of an inability to obtain or 
retain substantially gainful employment consistent with his 
education and occupational experience.  Those are the key 
issues in this case, and the rating decisions, as well as the 
statement of the case (SOC), informed the veteran that 
evidence of a causal/ aggravating relationship for secondary 
service connection, increased service-connected disablement 
and an exclusively causal relationship between his service 
connected disability and unemployability were needed to 
substantiate his claims.  VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the discussions 
in the rating decision and SOC, with other communications 
sent during the appeal period to the veteran informed him of 
the information and evidence needed to substantiate these 
claims and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not referenced any unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases of the denial of these claims.  The RO requested 
all relevant treatment records identified by the veteran, and 
the appellant was informed accordingly.  All relevant 
evidence considering his employment difficulties over many 
years, to include lay statements from employers and Social 
Security disability award documentation was obtained and 
considered.  

The veteran was provided VA examinations in 1995, 1997 and 
1998, after which the examiners reviewed the claims file and 
provided opinions as to all pertinent clinical relationships 
and consequences relevant to the claims, to include the 
etiology of ankylosing spondylitis, the severity of service 
connected psychophysiologic musculoskeletal reaction with 
degenerative arthritis and spondylosis L4-5, and the causes 
of his employment difficulties.  VA has done everything 
reasonably possible to assist the veteran in the full and 
appropriate development of his claims.  From a complete 
review of the current record, the Board concludes that there 
is more than sufficient evidence of record to decide his 
claims properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


ORDER

Service connection for ankylosing spondylitis as secondary to 
service connected psychophysiologic musculoskeletal reaction 
with degenerative arthritis and spondylosis L4-5 is denied.  

A 40 percent evaluation is granted for degenerative arthritis 
and spondylosis L4-L5.

An evaluation in excess of 50 percent for psychophysiologic 
musculoskeletal reaction, currently anxiety neurosis, is 
denied.

A total rating based on individual unemployability due to 
service connected disability is granted.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



